Citation Nr: 1136035	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for September 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

This case has previously come before the Board.  In May 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

In a February 2011 VA Form 21-4142, the Veteran withdrew the issue of entitlement to an earlier effective date for the addition of the Veteran's spouse to an award of compensation.  Thus, the issue is withdrawn.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims folder. 


FINDING OF FACT

There is competent evidence tending to establish spondylolisthesis is a result of in-service injury.  


CONCLUSION OF LAW

Spondylolisthesis was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. 38 C.F.R. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The Veteran asserts he has a back disability as a result of service.  Having considered the evidence, the Board concludes a finding in favor of service connection is supportable.  

Essentially, the Veteran asserts that the cumulative effect of physically demanding duties during service led to a chronic back disability, and offered the following testimony at the hearing:

Once I was in the [service] as a Seaman Recruit and then as a Seaman Apprentice.  The lowest pay grades in the [service] at that time.  I was assigned numerous physically demanding jobs and duties.  Especially once I reported aboard ship after getting out of boot camp, and a brief stint in what was called A School.  Those particular physical demanding jobs, included such things as replenishment detail[,] [w]here I, as a 150 pound seaman recruit, was asked to carry 100 pound sacks of potatoes from the dock to the ship's gangplank, up the ship's gangplank, across a series of decks, down some ladders up some ladders to the galley area for literally hours at a time.  There were laundry details[] [w]here I would be responsible for taking the division's, or that group of people that I worked with, or the [][] division's laundry from our compartment where we all had our clothing, and put it in a bag that was approximately 12 feet long, by 3 feet in circumference.  That weighed a considerable amount of clothing in there, maybe a 100, [or] more pounds of that dry and take it to the laundry.  That was, it was too big to carry, you had to literally drag it.  I did the laundry detail, on I couldn't tell you how many occasions, I had the laundry detail.  And when the laundry was finished in the laundry[,] I would have to pack it back in the bag and take it back to the compartment, the same way that I brought it to the laundry.  These were done on numerous occasions, as the pay grade I was in without a particular technical school behind me, warranted that I do this type of work.  I was what was known in the [service] as a grunt.  And I was assigned these duties for the first two, to two and a half years of my time in [service].  There are many more examples I could give like kitchen patrol, moving the heavy tables around the mess decks.  Or just on and on.  

Transcript at 4 (2011).  

In addition, the Veteran stated that he went to sick call with complaints of back pain for which he was given aspirin during service, and has had back pain since separation from service.  Id. at 5-7.  The Board notes that service personnel records reflect the Veteran served aboard various vessels and his DD Form 214 reflects his military occupational specialty (MOS) was consistent with laborer/hoister.  Thus, the Board finds the assertions of in-service symptomatology are not inconsistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. §1154 (a).  

The Veteran further testified that one morning after separation, with no precipitating event, he awoke with severe pain and thereafter, underwent orthopedic surgery in 1971 in association with a, "separated spine with bulging disks," and has had had continuous symptoms.  Transcript at 7-9.  The Board notes that private treatment records, dated in 2002 and 2003, reflecting complaints of back pain and a February 2003 private report of magnetic resonance imaging (MRI) noting postoperative findings at L4-5 and L5-S1 lend credibility to the Veteran's testimony.  

In addition, the August 2007 VA MRI report notes spondylolisthesis and notation of postsurgical changes most consistent with prior posterior fusion.  Significantly, in February 2011, the Veteran's private doctor stated it is at least as likely as not that the Veteran's low back disorder identified on MRI is a result of the repeated trauma to the lower back caused by work details requiring continuous lifting and carrying of items ranging from 50 to more than 100 pounds.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms during service and after separation.  The Board, however, must weigh and assess the competence and credibility of all the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, there is credible evidence of in-service low back symptoms and a competent medical opinion relating clinical findings of spondylolisthesis to in-service injury.  The Board notes that the February 2011 opinion reflects a review of the claims file in conjunction with the opinion, the opinion is not inconsistent with the contemporaneous evidence, and the opinion is consistent with the Veteran's credible assertions and testimony.  There is competent evidence tending to establish spondylolisthesis is related to active service, and having resolved doubt in the Veteran's favor, the Board finds service connection for spondylolisthesis is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for spondylolisthesis is granted.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


